FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50076

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01470-BTM

  v.
                                                 MEMORANDUM *
ALFREDO NAVARRO-GARCIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Alfredo Navarro-Garcia appeals from the 30-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Navarro-Garcia contends that the district court misinterpreted Application

Note 8 of U.S.S.G. § 2L1.2, erroneously depriving him of the cultural assimilation

departure. He also contends that his sentence is substantively unreasonable. The

district court did not procedurally err and Navarro-Garcia’s low-end Guidelines

sentence is reasonable in light of the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008)

(“[W]e consider [Navarro-Garcia’s] contention that the district court erred when it

denied his motion for a downward departure . . . to the extent that the denial

implicates the overall reasonableness of [his] sentence.”).

      AFFIRMED.




                                           2                                     11-50076